EXHIBIT 10.2
 
 
Execution version
 


 

--------------------------------------------------------------------------------



 
SECURITY AGREEMENT
 
By
 
WENDY’S INTERNATIONAL, INC.,
 
as Borrower
 
and
 
THE GUARANTORS PARTY HERETO
 
and
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
______________________
 
Dated as of May 15, 2012
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
Page
 

 
PREAMBLE
 
 
1
 
RECITALS
 
 
1
 
AGREEMENT
 
 
2
     
ARTICLE I
     
DEFINITIONS AND INTERPRETATION
         
SECTION 1.1.
DEFINITIONS
2
 
SECTION 1.2.
INTERPRETATION
9
 
SECTION 1.3.
RESOLUTION OF DRAFTING AMBIGUITIES
9
 
SECTION 1.4.
PERFECTION CERTIFICATE
9
     
ARTICLE II
     
GRANT OF SECURITY AND SECURED OBLIGATIONS
         
SECTION 2.1.
GRANT OF SECURITY INTEREST
10
 
SECTION 2.2.
FILINGS
11
     
ARTICLE III
     
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
     
SECTION 3.1.
DELIVERY OF CERTIFICATED SECURITIES COLLATERAL
12
 
SECTION 3.2.
PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL
12
 
SECTION 3.3.
FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST
13
 
SECTION 3.4.
OTHER ACTIONS
13
 
SECTION 3.5.
JOINDER OF ADDITIONAL GUARANTORS
17
 
SECTION 3.6.
SUPPLEMENTS; FURTHER ASSURANCES
17
     
ARTICLE IV
     
REPRESENTATIONS, WARRANTIES AND COVENANTS
         
SECTION 4.1.
TITLE
18
 
SECTION 4.2.
VALIDITY OF SECURITY INTEREST
18
 

 
 
 
-i-

--------------------------------------------------------------------------------

 
 
 

 
Page
 

 
SECTION 4.3.
DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL
18
 
SECTION 4.4.
OTHER FINANCING STATEMENTS
19
 
SECTION 4.5.
[RESERVED]
19
 
SECTION 4.6.
DUE AUTHORIZATION AND ISSUANCE
19
 
SECTION 4.7.
CONSENTS, ETC
19
 
SECTION 4.8.
PLEDGED COLLATERAL
19
 
SECTION 4.9.
INSURANCE
20
     
ARTICLE V
     
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
         
SECTION 5.1.
PLEDGE OF ADDITIONAL SECURITIES COLLATERAL
20
 
SECTION 5.2.
VOTING RIGHTS; DISTRIBUTIONS; ETC
20
 
SECTION 5.3.
DEFAULTS, ETC
21
 
SECTION 5.4.
CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY INTERESTS
22
     
ARTICLE VI
     
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
     
SECTION 6.1.
GRANT OF INTELLECTUAL PROPERTY LICENSE
22
 
SECTION 6.2.
PROTECTION OF ADMINISTRATIVE AGENT’S SECURITY
22
 
SECTION 6.3.
AFTER-ACQUIRED PROPERTY
23
 
SECTION 6.4.
LITIGATION
23
     
ARTICLE VII
     
CERTAIN PROVISIONS CONCERNING RECEIVABLES
         
SECTION 7.1.
MAINTENANCE OF RECORDS
24
 
SECTION 7.2.
LEGEND
24
 
SECTION 7.3.
MODIFICATION OF TERMS, ETC
24
 
SECTION 7.4.
COLLECTION
24
     
ARTICLE VIII
     
TRANSFERS
         
SECTION 8.1.
TRANSFERS OF PLEDGED COLLATERAL
25
     

 
 
 
-ii-

--------------------------------------------------------------------------------

 
 
 

 
Page
 

 
ARTICLE IX
     
REMEDIES
         
SECTION 9.1.
REMEDIES
25
 
SECTION 9.2.
NOTICE OF SALE
27
 
SECTION 9.3.
WAIVER OF NOTICE AND CLAIMS
27
 
SECTION 9.4.
CERTAIN SALES OF PLEDGED COLLATERAL
27
 
SECTION 9.5.
NO WAIVER; CUMULATIVE REMEDIES
28
 
SECTION 9.6.
CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY
29
     
ARTICLE X
     
APPLICATION OF PROCEEDS
         
SECTION 10.1.
APPLICATION OF PROCEEDS
29
     
ARTICLE XI
     
MISCELLANEOUS
         
SECTION 11.1.
CONCERNING ADMINISTRATIVE AGENT
29
 
SECTION 11.2.
ADMINISTRATIVE AGENT MAY PERFORM; ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT
31
 
SECTION 11.3.
CONTINUING SECURITY INTEREST; ASSIGNMENT
31
 
SECTION 11.4.
TERMINATION; RELEASE
32
 
SECTION 11.5.
MODIFICATION IN WRITING
32
 
SECTION 11.6.
NOTICES
32
 
SECTION 11.7.
GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL
33
 
SECTION 11.8.
SEVERABILITY OF PROVISIONS
33
 
SECTION 11.9.
EXECUTION IN COUNTERPARTS
33
 
SECTION 11.10.
BUSINESS DAYS
33
 
SECTION 11.11.
NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION
33
 
SECTION 11.12.
NO CLAIMS AGAINST ADMINISTRATIVE AGENT
33
 
SECTION 11.13.
NO RELEASE
33
 
SECTION 11.14.
OBLIGATIONS ABSOLUTE
34
         
SIGNATURES
 
S-1
 

 
 
 
-iii-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1
Form of Issuer’s Acknowledgment
 
EXHIBIT 2
Form of Control Agreement Concerning Securities Accounts
 
EXHIBIT 3
Form of Control Agreement Concerning Deposit Accounts
 
EXHIBIT 4
Form of Copyright Security Agreement
 
EXHIBIT 5
Form of Patent Security Agreement
 
EXHIBIT 6
Form of Trademark Security Agreement
       
SCHEDULE 1
Intercompany Notes
 
SCHEDULE 4.2
Exclusions to Perfection
 

 
 
 
 
 
-iv-

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT dated as of May 15, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by WENDY’S INTERNATIONAL,
INC., an Ohio corporation (the “Borrower”), and the Guarantors from to time to
time party hereto (the “Guarantors”), as pledgors, assignors and debtors (the
Borrower, together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of BANK OF AMERICA, N.A., in its capacity as administrative agent pursuant to
the Credit Agreement (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Administrative Agent”).
 
R E C I T A L S :
 
A.           The Borrower, the Administrative Agent and the lending institutions
listed therein have, in connection with the execution and delivery of this
Agreement, entered into that certain credit agreement, dated as of May 15, 2012
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; which term shall also include and refer to any
increase in the amount of indebtedness under the Credit Agreement).
 
B.           Each Guarantor has, pursuant to the Guaranty, unconditionally
guaranteed the Secured Obligations.
 
C.           The Borrower and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the Credit Agreement and the
other Loan Documents and each is, therefore, willing to enter into this
Agreement.
 
D.           This Agreement is given by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
payment and performance of all of the Secured Obligations.
 
E.           It is a condition to (i) the obligations of the Lenders to make the
Loans under the Credit Agreement, (ii) the obligations of the L/C Issuer to
issue Letters of Credit and (iii) the performance of the obligations of the
Secured Parties under Secured Hedge Agreements and Secured Cash Management
Agreements that each Pledgor execute and deliver the applicable Loan Documents,
including this Agreement.
 
A G R E E M E N T :
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
SECTION 1.1.     Definitions.
 
(a)           Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:
 
“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”
 
(b)           Terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.
 
(c)           The following terms shall have the following meanings:
 
“2014 Indenture” means that certain Indenture, dated as of November 13, 2001,
entered into by Wendy’s International, Inc. in connection with the issuance of
the 2014 Notes, together with all instruments and other agreements entered into
by Wendy’s International, Inc. in connection therewith.
 
 “2014 Notes” means the 6.20% Senior Notes due 2014, issued under the 2014
Indenture.
 
 “2025 Debentures” means the 7.00% Debentures due 2025, issued under the 2025
Indenture.
 
“2025 Indenture” means that certain Indenture, dated as of December 14, 1995,
entered into by Wendy’s International, Inc. in connection with the issuance of
the 2025 Debentures, together with all instruments and other agreements entered
into by Wendy’s International, Inc. in connection therewith.
 
 “Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.
 
“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.
 
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Borrower” shall have the meaning assigned to such term in the Preamble hereof.
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.
 
“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
 
“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC and (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC.
 
“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement and the Securities Account Control Agreement.
 
“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights, (ii)
reissues, renewals, continuations and extensions thereof and amendments thereto,
(iii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present or future
infringements thereof.
 
“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.
 
“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
 
“Deposit Account Control Agreement” shall mean an agreement substantially in the
form of Exhibit 3 hereto or such other form that is reasonably satisfactory to
the Administrative Agent establishing the Administrative Agent’s Control with
respect to any Deposit Account.
 
“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and in any event shall
include the LC Account and all accounts and sub-accounts relating to any of the
foregoing accounts and (ii) all cash, funds, checks, notes and instruments from
time to time on deposit in any of the accounts or sub-accounts described in
clause (i) of this definition.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
 
“Excluded Accounts” shall mean
 
(a)           any Deposit Accounts and Securities Accounts with an average daily
balance throughout a month of less than $5,000,000 individually and less than
$50,000,000 for all such accounts in the aggregate;
 
(b)           accounts used solely for payroll, employee benefits (including any
flexible spending accounts) or withholding tax;
 
(c)           any Deposit Account or Securities Account established by one or
more Grantors for the sole purpose of depositing funds (or Cash Equivalents) in
connection with the discharge of the 2014 Notes, the 2016 Notes or the 2025
Debentures in accordance with the Credit Agreement;
 
(d)           any Deposit Accounts and Securities Accounts that solely contain
property not beneficially owned by any Pledgor, including any escrow accounts;
 
(e)           accounts that have zero balance at the end of a day;
 
(f)           restaurant deposit, credit card and gift card operating accounts
that are swept daily, either directly or indirectly, into Deposit Accounts or
Securities Accounts that are subject to a Control Agreement; and
 
(g)           reserve accounts which are required to be imposed in the ordinary
course of business by any credit/debit card processors; provided that the taking
of such reserves and the amount of such reserves are, in each case, in
accordance with the terms of the applicable credit card payment processing
agreement entered into in the ordinary course of business.
 
“Excluded Property” shall mean
 
(a)           any permit or license issued by a Governmental Authority to any
Pledgor or any agreement to which any Pledgor is a party, in each case, only to
the extent and for so long as (i) the terms of such permit, license or agreement
or any Requirement of Law applicable thereto, validly prohibit the creation by
such Pledgor of a security interest in such permit, license or agreement in
favor of the Administrative Agent (after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law (including the Bankruptcy Code) or
principles of equity) or (ii) the grant of a security interest under the Loan
Documents (A) would invalidate the underlying rights of such Pledgor in such
permit, license or agreement, (B) would give any other party to such permit,
license or agreement the right to
 
 
-4-

--------------------------------------------------------------------------------

 
 
terminate its obligations thereunder or (C) is not permitted without consent of
a third party that is not a Pledgor;
 
(b)           assets owned by any Pledgor on the date hereof or hereafter
acquired and any proceeds thereof that are subject to a Lien securing a purchase
money obligation or Capitalized Lease obligation permitted to be incurred
pursuant to the provisions of the Credit Agreement to the extent and for so long
as (i) the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capitalized Lease
obligation) prohibits the creation of any other Lien on such assets and proceeds
or (ii) the grant of a security interest under the Loan Documents (A) would
invalidate the underlying rights of such Pledgor in such assets, (B) would give
any other party to such contract or agreement the right to terminate its
obligations thereunder or (C) is not permitted without consent of a third party
(other than a Pledgor);
 
(c)           (i) any real property held by a Pledgor as a lessee under a lease,
(ii) any Equity Interests acquired after the date hereof in accordance with the
Credit Agreement if, and to the extent that, and for so long as the grant of
such security interest under the Loan Documents would violate applicable law or
any Contractual Obligation binding on such Equity Interests at the time of such
acquisition (including any Organization Document) or would require the consent
of a Governmental Authority, (iii) any property or asset held by any Pledgor if,
and to the extent that, and for so long as, the creation by such Pledgor of a
security interest therein (A) is prohibited pursuant to the terms of any
Requirement of Law applicable thereto, (B) requires the consent of a
Governmental Authority or (C) in the case of property or assets acquired after
the date hereof (either through direct purchase or through the acquisition of
the Equity Interests of the Person that owns such property or asset) is
prohibited by a Contractual Obligation binding on such property or asset at the
time of the acquisition and not entered in connection with such acquisition and
(iv) Equity Interest or asset with respect to which, in the reasonable opinion
of the Administrative Agent in writing, the cost of obtaining a security
interest is excessive in relation to the value of the security to be afforded
thereby;
 
(d)           any Equity Interest in the entities set forth in Schedule 6.12(c)
(in excess of any percentage that such Schedule indicates will be pledged) to
the Credit Agreement;
 
(e)           any intercompany notes set forth in Schedule 1 to this Agreement.
 
(f)           any Equity Interests of an Excluded CFC Holdco or a controlled
foreign corporation (“CFC”) (as defined in Section 957(a) of the Internal
Revenue Code of  1986, as amended from time to time), or any subsidiary of a
CFC; provided that this clause (e) shall not apply to (A) Voting Stock of any
Subsidiary which is a first-tier CFC or Excluded CFC Holdco representing 65% of
the total voting power of all outstanding Voting Stock of such Subsidiary and
(B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this clause (e); and
 
 
-5-

--------------------------------------------------------------------------------

 
 
(g)           any intent-to-use trademark application to the extent and for so
long as creation by a Pledgor of a security interest therein would result in the
loss by such Pledgor of any material rights therein;
 
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c), (d), (e), (f) or (g)  (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clauses (a), (b),
(c), (d), (e), (f) or (g)).
 
“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral, (iii) any and all other rights, claims, choses-in-action
and causes of action of such Pledgor against any other person and the benefits
of any and all collateral or other security given by any other person in
connection therewith, (iv) all guarantees, endorsements and indemnifications on,
or of, any of the Pledged Collateral, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored
electronically), tapes and other papers or materials containing information
relating to any of the Pledged Collateral, including all customer or tenant
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to such Pledgor’s operations or any of the Pledged Collateral and all media in
which or on which any of the information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses,
consents, permits, variances, certifications, authorizations and approvals,
however characterized, of any Governmental Authority, now or hereafter acquired
or held by such Pledgor, including building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation and (vii) all rights to reserves, deferred payments, deposits,
refunds, indemnification of claims to the extent the foregoing relate to any
Pledged Collateral and claims for tax or other refunds against any Governmental
Authority relating to any Pledged Collateral.
 
“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and symbolized by any Trademark, (ii) all know-how, trade secrets,
customer and supplier lists, proprietary information, inventions, methods,
procedures, formulae, descriptions, compositions, technical data, drawings,
specifications, name plates, catalogs, confidential information and the right to
limit the use or disclosure thereof by any person, pricing and cost information,
business and marketing plans and proposals, consulting agreements, engineering
contracts and such other assets which relate to such goodwill and (iii) all
product lines of such Pledgor’s business.
 
“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Indenture Threshold Amount” has the meaning specified in Section 2.1.
 
“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
 
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
 
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
 
“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor, to the extent representing
Indebtedness owed to such Pledgor, and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.
 
“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement or Securities Account, excluding, however,
the Securities Collateral.
 
“LC Account” shall mean any account established and maintained in accordance
with the provisions of Section 2.15 of the Credit Agreement and all property
from time to time on deposit in such LC Account.
 
“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or (ii) to the business, results of operations, prospects or
condition, financial or otherwise, of any Pledgor.
 
 “Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding
 
 
-7-

--------------------------------------------------------------------------------

 
 
thereto throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
 
“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 4 hereto.
 
 “Pledged Collateral” shall have the meaning assigned to such term in Section
2.1 hereof.
 
“Pledged Securities” shall mean, collectively, with respect to each Pledgor, in
each case other than Excluded Property, (i) all issued and outstanding Equity
Interests of each issuer set forth on Schedules 9(a) and 9(b) to the Perfection
Certificate as being owned by such Pledgor and all options, warrants, rights,
agreements and additional Equity Interests of whatever class of any such issuer
acquired by such Pledgor (including by issuance), together with all rights,
privileges, authority and powers of such Pledgor relating to such Equity
Interests in each such issuer or under any Organization Document of each such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such Equity Interests, (ii)
all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organization Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests.
 
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.
 
“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.
 
“Restricted Property” has the meaning specified in Section 2.1.
 
“Securities Account Control Agreement” shall mean an agreement substantially in
the form of Exhibit 2 hereto or such other form that is reasonably satisfactory
to the Administrative Agent establishing the Administrative Agent’s Control with
respect to any Securities Account.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.
 
“Senior Note Indentures” means the 2014 Indenture and the 2025 Indenture.
 
“Senior Notes” means the 2014 Notes and the 2025 Debentures.
 
“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.
 
“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
 
SECTION 1.2.      Interpretation.  The rules of interpretation specified in the
Credit Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.
 
SECTION 1.3.      Resolution of Drafting Ambiguities.  Each Pledgor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.
 
SECTION 1.4.      Perfection Certificate.  The Administrative Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral, schedules, amendments and supplements thereto are and shall
at all times remain a part of this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
GRANT OF SECURITY AND SECURED OBLIGATIONS
 
SECTION 2.1.      Grant of Security Interest.  As collateral security for the
payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties, a lien on and security interest in all of the right, title and
interest of such Pledgor in, to and under the following property, wherever
located, and whether now existing or hereafter arising or acquired from time to
time (collectively, the “Pledged Collateral”):
 
(i)        all Accounts;
 
(ii)       all Equipment, Goods, Inventory and Fixtures;
 
(iii)      all Documents, Instruments and Chattel Paper;
 
(iv)       all Letters of Credit and Letter-of-Credit Rights;
 
(v)        all Securities Collateral;
 
(vi)       all Investment Property;
 
(vii)      all Intellectual Property Collateral;
 
(viii)     the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;
 
(ix)       all General Intangibles;
 
(x)        all Money and all Deposit Accounts;
 
(xi)       all Supporting Obligations;
 
(xii)      all books and records relating to the Pledged Collateral; and
 
(xiii)     to the extent not covered by clauses (i) through (xii) of this
sentence, all Proceeds and products of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of, each
of the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.
 
Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property and the
Pledgors shall from time to time at the request of the Administrative Agent give
written notice to the Administrative Agent identifying in reasonable detail any
material Excluded Property.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Notwithstanding any of the other provisions set forth in this Article II or
anything else contained in this Agreement or any other Loan Document, the
aggregate amount of all Secured Obligations secured under the Collateral
Documents by Principal Property (as defined in each Senior Note Indenture) or
any shares of capital stock or evidences of Indebtedness (as defined in each
Senior Note Indenture) issued by any Domestic Subsidiary (as defined in each
Senior Note Indenture) and owned by Wendy’s International, Inc. or any Domestic
Subsidiary (as defined in each Senior Note Indenture) (collectively, the
“Restricted Property”) shall not, at any time, exceed the aggregate amount (such
amount, the “Indenture Threshold Amount”) of Indebtedness (as defined in each
Senior Note Indenture) that may be secured by Restricted Property under each
Senior Note Indenture, determined in accordance with the terms of each Senior
Note Indenture, without requiring holders of the applicable Senior Notes to be
equally and ratably secured in accordance with the terms of such Senior Note
Indenture.  It is understood and acknowledged by the parties hereto (including,
by its acceptance of the benefit of this Agreement, each Secured Party) that (v)
as of the Closing Date, the total amount of Secured Obligations is in excess of
the Indenture Threshold Amount as of the Closing Date, (w) from time to time
after the Closing Date, the total amount of the Secured Obligations may be in
excess of the Indenture Threshold Amount then in effect, (x) as of the Closing
Date, the Secured Obligations in excess of the Indenture Threshold Amount are
not secured by any Restricted Property hereunder or under any other Collateral
Document, (y) at any time after the Closing Date, any Secured Obligations in
excess of the Indenture Threshold Amount in effect at such time shall not be
secured by any Restricted Property hereunder or under any other Collateral
Document and (z) in no event shall any Lien (as defined in each Senior Note
Indenture) on any Restricted Property in favor of any Secured Party created
hereunder or under any other Collateral Document at any time secure any Secured
Obligations in excess of the Indenture Threshold Amount then in effect.  For the
avoidance of doubt, the calculation of the Indenture Threshold Amount at any
date of determination shall take into account all outstanding Attributable Value
(as defined in each Senior Note Indenture) of all Sale and Lease-Back
Transactions (as defined in each Senior Note Indenture) permitted pursuant to
the last paragraph of Section 1009 of each Senior Note Indenture as of such date
and all Indebtedness (as defined in each Senior Note Indenture) of Wendy’s
International, Inc. and its Domestic Subsidiaries (as defined in each Senior
Note Indenture) secured by Liens (as defined in each Senior Note Indenture)
permitted pursuant to the last paragraph of Section 1008 of each Senior Note
Indenture as of such date.
 
SECTION 2.2.      Filings.
 
(a)           Each Pledgor hereby irrevocably authorizes the Administrative
Agent at any time and from time to time to file in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Pledged Collateral, including (i) whether such Pledgor
is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the Pledgor
or in which Pledgor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Each Pledgor agrees to provide all information described in the immediately
preceding sentence to the Administrative Agent promptly upon request by the
Administrative Agent.
 
(b)           Each Pledgor hereby ratifies its authorization for the
Administrative Agent to file in any relevant jurisdiction any financing
statements relating to the Pledged Collateral if filed prior to the date hereof.
 
(c)           Each Pledgor hereby further authorizes the Administrative Agent to
file filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Administrative Agent,
as secured party.
 
 
ARTICLE III
 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
 
SECTION 3.1.      Delivery of Certificated Securities Collateral.  Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof, subject to Section 3.4(a), have been delivered to the Administrative
Agent in suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that the Administrative Agent
has a perfected first priority security interest therein (subject only to
Permitted Liens).  Each Pledgor hereby agrees that all certificates or
instruments representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall, subject to Section 3.4(a), promptly (but in
any event within thirty (30) days after receipt thereof by such Pledgor or such
longer period as may be agreed to in writing by the Administrative Agent in its
sole discretion) be delivered to and held by or on behalf of the Administrative
Agent pursuant hereto.  All certificated Securities Collateral shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Administrative Agent.  The Administrative Agent
shall have the right, at any time upon the occurrence and during the continuance
of any Event of Default, to endorse, assign or otherwise transfer to or to
register in the name of the Administrative Agent or any of its nominees or
endorse for negotiation any or all of the Securities Collateral, without any
indication that such Securities Collateral is subject to the security interest
hereunder.  In addition, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right at any time to
exchange certificates representing or evidencing Securities Collateral for
certificates of smaller or larger denominations.
 
SECTION 3.2.      Perfection of Uncertificated Securities Collateral.  Each
Pledgor represents and warrants that the Administrative Agent has a perfected
first priority security interest
 
 
-12-

--------------------------------------------------------------------------------

 
 
(subject only to Permitted Liens) in all uncertificated Pledged Securities
pledged by it hereunder that are in existence on the date hereof.  Each Pledgor
hereby agrees that if any of the Pledged Securities are at any time not
evidenced by certificates of ownership, then each applicable Pledgor shall, to
the extent permitted by applicable law, (i) if necessary to perfect a security
interest in such Pledged Securities, cause the issuer to execute and deliver to
the Administrative Agent (unless such requirement is waived by the
Administrative Agent in its sole discretion) an acknowledgment of the pledge of
such Pledged Securities substantially in the form of Exhibit 1 hereto or such
other form that is reasonably satisfactory to the Administrative Agent, (ii) if
necessary to perfect a security interest in such Pledged Securities, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
and (iii) after the occurrence and during the continuance of any Event of
Default, upon request by the Administrative Agent, (A) execute customary pledge
forms or other documents necessary to give the Administrative Agent the right to
transfer such Pledged Securities in the pursuit of remedies under the terms
hereof, (B) cause the Organization Documents of each such issuer that is a
Subsidiary of the Borrower to be amended to provide that such Pledged Securities
shall be treated as “securities” for purposes of the UCC and (C) cause such
Pledged Securities to become certificated and delivered to the Administrative
Agent in accordance with the provisions of Section 3.1.
 
SECTION 3.3.      Financing Statements and Other Filings; Maintenance of
Perfected Security Interest.  Each Pledgor represents and warrants that all
filings necessary to perfect the security interest (to the extent such security
interests can be perfected by filing) granted by it to the Administrative Agent
in respect of the Pledged Collateral have been delivered to the Administrative
Agent in completed and, to the extent necessary or appropriate, duly executed in
a form for filing in each governmental, municipal or other office specified in
Schedule 7 to the Perfection Certificate.  Each Pledgor agrees that at the sole
cost and expense of the Pledgors, such Pledgor will maintain the security
interest created by this Agreement in the Pledged Collateral as a perfected
first priority security interest subject only to Permitted Liens and file all
UCC-3 continuations statements necessary to continue the perfection of the
security interest created by this Agreement.
 
SECTION 3.4.      Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Pledged Collateral,
each Pledgor represents and warrants (as to itself) as follows and agrees, in
each case at such Pledgor’s own expense, to take the following actions with
respect to the following Pledged Collateral:
 
(a)           Instruments and Tangible Chattel Paper.  As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument (other than a check to be deposited) or Tangible
Chattel Paper other than (i) any Intercompany Notes representing amounts in the
aggregate for all Pledgors of less than or equal to $2,500,000 and (ii) such
Instruments and Tangible Chattel Paper listed in Schedule 10 to the Perfection
Certificate.  Each Instrument and each item of Tangible Chattel Paper listed in
Schedule 10 to the Perfection Certificate, has been properly endorsed, assigned
and delivered to the Administrative Agent, accompanied by instruments of
transfer or assignment duly executed in blank.  If any amount then payable under
or in connection with any of the Pledged Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper and such amount, together with all amounts
payable
 
 
-13-

--------------------------------------------------------------------------------

 
 
evidenced by any Instrument (other than a check to be deposited) or Tangible
Chattel Paper not previously delivered to the Administrative Agent exceeds
$25,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
thirty (30) days after receipt thereof or such longer period as may be agreed to
in writing by the Administrative Agent in its sole discretion) endorse, assign
and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify.
 
(b)           Deposit Accounts.  As of the date hereof, no Pledgor has any
Deposit Accounts other than the accounts listed in Schedule 13 to the Perfection
Certificate to the extent required to be so listed pursuant to the Perfection
Certificate.  The Administrative Agent, upon execution of a Deposit Account
Control Agreement by such Pledgor, the applicable Bank and the Administrative
Agent (but in any event within ninety (90) days after the date hereof or such
longer period as may be agreed to in writing by the Administrative Agent in its
reasonable discretion), will have a perfected first priority security interest
(subject only to Permitted Liens) in each such Deposit Account, which security
interest is perfected by Control.  No Pledgor shall hereafter establish and
maintain any Deposit Account (other than an Excluded Account) unless such
Pledgor shall have duly executed and delivered to the Administrative Agent
(within thirty (30) days after the date of establishment thereof, or after the
date on which such Deposit Account ceases to be an Excluded Account, as the case
may be, or such longer period as may be agreed to in writing by the
Administrative Agent in its sole discretion) a Deposit Account Control Agreement
with respect to such Deposit Account or the Administrative Agent agrees in
writing in its sole discretion that such Deposit Account Control Agreement shall
not be required.  The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not (i) give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account or (ii) deliver a “notice of sole
control” with respect to any Deposit Account unless, in each case, an Event of
Default has occurred and is continuing.  Each Pledgor agrees that once the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, sends an instruction or notice to a Bank (with a copy to the
applicable Pledgor) exercising its Control over any Deposit Account, such
Pledgor shall not give any instructions or orders with respect to such Deposit
Account including, without limitation, instructions for distribution or transfer
of any funds in such Deposit Account, and the Administrative Agent agrees that
promptly after such Event of Default shall have ceased to exist in accordance
with the terms of the Credit Agreement, the Administrative Agent shall, upon
written notice from Pledgor requesting the same, deliver written notice to the
Bank rescinding the applicable instruction or notice, at which point the
Pledgor’s right to give any instructions or orders with respect to such Deposit
Account shall be reinstated.  No Pledgor shall grant Control of any Deposit
Account to any person other than the Administrative Agent, who shall also act on
behalf of holders of Permitted Additional First Lien Debt.   The provisions of
this Section 3.4(b) shall not apply to any Excluded Accounts.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(c)           Securities Accounts.  (i)  As of the date hereof, no Pledgor has
any Securities Accounts other than those listed in Schedule 13 to the Perfection
Certificate.  The Administrative Agent, upon execution of a Securities Account
Control Agreement by such Pledgor, the applicable Securities Intermediary and
the Administrative Agent (but in any event within ninety (90) days after the
date hereof or such longer period as may be agreed to in writing by the
Administrative Agent in its reasonable discretion) will have a first priority
security interest (subject only to Permitted Liens) in each such Securities
Account, which security interest is perfected by Control.  No Pledgor shall
hereafter establish and maintain any Securities Account (other than an Excluded
Account) with any Securities Intermediary unless such Securities Intermediary
and such Pledgor shall have duly executed and delivered (within thirty (30) days
after the date of establishment thereof, or after the date on which such
Securities Account ceases to be an Excluded Account, as the case may be, or such
longer period as may be agreed to in writing by the Administrative Agent in its
sole discretion) a Securities Account Control Agreement with respect to such
Securities Account or the Administrative Agent agrees in writing in its sole
discretion that such Securities Account Control Agreement shall not be
required.  Each Pledgor shall accept any cash and Investment Property in trust
for the benefit of the Administrative Agent and within five (5) Business Days of
actual receipt thereof, deposit any and all cash and Investment Property
received by it into a Deposit Account or Securities Account subject to
Administrative Agent’s Control.  The Administrative Agent agrees with each
Pledgor that the Administrative Agent shall not (i) give any Entitlement Orders
or instructions or directions to any issuer of uncertificated securities or
Securities Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor or (ii) deliver a “notice of
sole control” with respect to any Securities Account, unless, in each case, an
Event of Default has occurred and is continuing or, after giving effect to any
such investment and withdrawal rights, would occur.  Each Pledgor agrees that
once the Administrative Agent, after the occurrence and during the continuation
of an Event of Default, sends an instruction or notice to a Securities
Intermediary (with a copy to the applicable Pledgor) exercising its Control over
any Securities Account such Pledgor shall not give any instructions or orders
with respect to such Securities Account including, without limitation,
instructions for investment, distribution or transfer of any Investment Property
or financial asset maintained in such Securities Account, and the Administrative
Agent agrees that promptly after such Event of Default shall have ceased to
exist in accordance with the terms of the Credit Agreement, the Administrative
Agent shall deliver, upon written notice from Pledgor requesting the same,
written notice to the Securities Intermediary rescinding the applicable
instruction or notice, at which point the Pledgor’s right to give any
instructions or orders with respect to such Securities Account shall be
reinstated.  No Pledgor shall grant Control over any Investment Property to any
person other than the Administrative Agent, who shall also act on behalf of
holders of Permitted Additional First Lien Debt.  The provisions of this Section
3.4(c) shall not apply to any Excluded Accounts.
 
(ii)           As between the Administrative Agent and the Pledgors, the
Pledgors shall bear the investment risk with respect to the Investment Property
and Pledged Securities, and the risk of loss of, damage to, or the destruction
of the Investment Property and Pledged Securities, whether in the possession of,
or maintained as a Security Entitlement
 
 
-15-

--------------------------------------------------------------------------------

 
 
or deposit by, or subject to the Control of, the Administrative Agent, a
Securities Intermediary, any Pledgor or any other person.
 
(d)           Electronic Chattel Paper and Transferable Records.  As of the date
hereof, no amount under or in connection with any of the Pledged Collateral in
the aggregate for all Pledgors in excess of $2,500,000 is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction) other than such Electronic Chattel Paper
and transferable records listed in Schedule 10 to the Perfection
Certificate.  If any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Administrative Agent thereof and
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, Section
16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.  The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic Chattel Paper or any transferable record
in which the Administrative Agent has not been vested control within the meaning
of the statutes described in the immediately preceding sentence, does not exceed
$25,000,000 in the aggregate for all Pledgors.  The Administrative Agent agrees
with such Pledgor that the Administrative Agent will arrange, pursuant to
procedures reasonably satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for the Pledgor to make alterations to the Electronic Chattel Paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Pledgor with respect to such Electronic Chattel Paper or
transferable record.
 
(e)           Letter-of-Credit Rights.  If any Pledgor is at any time a
beneficiary under a Letter of Credit now or hereafter issued in favor of such
Pledgor, such Pledgor shall promptly notify the Administrative Agent thereof and
such Pledgor shall, at the request of the Administrative Agent, pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, use commercially reasonable efforts to either (i) arrange for the issuer
and any confirmer of such Letter of Credit to consent to an assignment to the
Administrative Agent of the proceeds of any drawing under the Letter of Credit
or (ii) arrange for the Administrative Agent to become the transferee
beneficiary of such Letter of Credit, with the Administrative Agent agreeing, in
each case, that, during the continuance of an Event of Default, the proceeds of
any drawing under the Letter of Credit are to be applied as provided in the
Credit Agreement.  The actions in the preceding sentence shall not be required
to the extent that the amount of any such Letter of Credit, together with the
aggregate amount of all other Letters of Credit for which the
 
 
-16-

--------------------------------------------------------------------------------

 
 
actions described above in clause (i) and (ii) have not been taken, does not
exceed $25,000,000 in the aggregate for all Pledgors.
 
(f)           Commercial Tort Claims.   As of the date hereof, each Pledgor
hereby represents and warrants that it holds no Commercial Tort Claims
individually or in the aggregate in excess of $5,000,000 other than those listed
in Schedule 12 to the Perfection Certificate.  If any Pledgor shall at any time
after the date hereof hold or acquire a Commercial Tort Claim, such Pledgor
shall promptly and in any event within thirty (30) days notify the
Administrative Agent in writing signed by such Pledgor of the brief details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.  The requirement in the preceding sentence shall
not apply to the extent that the amount of such Commercial Tort Claim, together
with the amount of all other Commercial Tort Claims held by any Pledgor in which
the Administrative Agent does not have a security interest, does not exceed
$25,000,000 in the aggregate for all Pledgors.
 
SECTION 3.5.      Joinder of Additional Guarantors.  The Pledgors shall cause
each Subsidiary of the Borrower which, from time to time, after the date hereof
shall be required to pledge any assets to the Administrative Agent for the
benefit of the Secured Parties pursuant to Section 6.12 of the Credit Agreement,
to execute and deliver to the Administrative Agent (i) a Joinder Agreement
substantially in the form attached as Exhibit A to the Guaranty and (ii) a
Perfection Certificate with respect to such Subsidiary, in each case, within
ninety (90) days (or such later date as may be agreed by the Administrative
Agent in writing in its sole discretion) of the date on which it was acquired or
created and, in each case, upon such execution and delivery, such Subsidiary
shall constitute a “Guarantor” and a “Pledgor” for all purposes hereunder with
the same force and effect as if originally named as a Guarantor and Pledgor
herein.  The execution and delivery of such Joinder Agreement shall not require
the consent of any Pledgor hereunder.  The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Pledgor as a party to this Agreement.
 
SECTION 3.6.      Supplements; Further Assurances.
 
Each Pledgor shall take such further actions, and execute and/or deliver to the
Administrative Agent such additional financing statements, amendments,
assignments, agreements, supplements, powers and instruments, as the
Administrative Agent may in its reasonable judgment deem necessary in order to
perfect, preserve and protect the security interest in the Pledged Collateral as
provided herein and the rights and interests granted to the Administrative Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm the validity, enforceability and priority of the Administrative Agent’s
security interest in the Pledged Collateral or permit the Administrative Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Pledged Collateral, including the filing of financing statements,
continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Control Agreements, all in form reasonably satisfactory to the
Administrative Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever
 
 
-17-

--------------------------------------------------------------------------------

 
 
required by law to perfect, continue and maintain the validity, enforceability
and priority of the security interest in the Pledged Collateral as provided
herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against third parties, with respect to the
Pledged Collateral.  Without limiting the generality of the foregoing, during
the continuance of an Event of Default, each Pledgor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Administrative Agent
from time to time upon reasonable request by the Administrative Agent such
lists, schedules, descriptions and designations of the Pledged Collateral as the
Administrative Agent shall reasonably request.  If an Event of Default has
occurred and is continuing, the Administrative Agent may institute and maintain,
in its own name or in the name of any Pledgor, such suits and proceedings as the
Administrative Agent may be advised by counsel shall be necessary to prevent any
impairment of the security interest in or the perfection thereof in the Pledged
Collateral.  All of the foregoing shall be at the sole cost and expense of the
Pledgors.
 
 
ARTICLE IV
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Each Pledgor represents, warrants and covenants as follows:
 
SECTION 4.1.      Title.  Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns or has rights in (or has a
license to, in the case of Intellectual Property) and, as to Pledged Collateral
acquired by it from time to time after the date hereof, will own or have rights
in (or will have a license to, in the case of Intellectual Property) each item
of Pledged Collateral pledged by it hereunder, free and clear of any and all
Liens or claims of others.  In addition, no Liens or claims exist on the
Securities Collateral, other than as permitted by Section 7.01 of the Credit
Agreement.
 
SECTION 4.2.      Validity of Security Interest.  The security interest in and
Lien on the Pledged Collateral granted to the Administrative Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 6 to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this representation is made or deemed made) and to Schedule 4.2 hereof, a
perfected security interest in all the Pledged Collateral, except as otherwise
permitted in this Agreement and subject to the deliveries contemplated pursuant
to Section 3.1 and Section 3.4 and the filings contemplated pursuant to Section
3.3.  The security interest and Lien granted to the Administrative Agent for the
benefit of the Secured Parties pursuant to this Agreement in and on the Pledged
Collateral will, except as otherwise provided in this Agreement, at all times
constitute a perfected, continuing security interest therein, prior to all other
Liens on the Pledged Collateral except for Permitted Liens.
 
SECTION 4.3.      Defense of Claims; Transferability of Pledged
Collateral.  Each Pledgor shall, at its own cost and expense, defend title to
the Pledged Collateral pledged by it
 
 
-18-

--------------------------------------------------------------------------------

 
 
hereunder and the security interest therein and Lien thereon granted to the
Administrative Agent and the priority thereof against all claims and demands of
all persons, at its own cost and expense, at any time claiming any interest
therein adverse to the Administrative Agent or any other Secured Party other
than Permitted Liens.  Except as permitted by the Credit Agreement (including
incurring Permitted Liens), there is no order, judgment or decree to which any
Pledgor is bound, and, except for legitimate business reasons, no Pledgor shall
enter into any agreement or take any other action, that would, in each case,
restrict the transferability of any material portion of the Pledged Collateral
or otherwise impair or conflict in any material respect with such Pledgor’s
obligations or the rights of the Administrative Agent hereunder.
 
SECTION 4.4.      Other Financing Statements.  It has not filed, nor authorized
any third party to file, any valid and effective financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Pledged Collateral, except such as have been filed in favor of the
Administrative Agent pursuant to this Agreement or in favor of any holder of a
Permitted Lien with respect to such Permitted Lien or financing statements or
public notices relating to the termination statements listed on Schedule 8 to
the Perfection Certificate.  No Pledgor shall execute, authorize or permit to be
filed in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction)
relating to any Pledged Collateral, except financing statements and other
statements and instruments filed or to be filed in respect of and covering the
security interests granted by such Pledgor to the holder of the Permitted Liens.
 
SECTION 4.5.      [Reserved].
 
SECTION 4.6.      Due Authorization and Issuance.  All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable.  There is no amount or other obligation owing by any Pledgor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities.
 
SECTION 4.7.      Consents, etc.  In the event that the Administrative Agent
desires to exercise during the continuance of any Event of Default any remedies,
voting or consensual rights or attorney-in-fact powers set forth in this
Agreement and determines it necessary to obtain any approvals or consents of any
Governmental Authority or any other person therefor, then, upon the reasonable
request of the Administrative Agent, such Pledgor agrees to use commercially
reasonable efforts to assist and aid the Administrative Agent to obtain as soon
as practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.
 
SECTION 4.8.      Pledged Collateral.  All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto most recently delivered to the
Administrative Agent, as supplemented from time to time through the date as of
which this representation is made or deemed made, by or on behalf of any
 
 
-19-

--------------------------------------------------------------------------------

 
 
Pledgor, in connection with this Agreement, in each case, relating to the
Pledged Collateral, is accurate and complete in all material respects.
 
SECTION 4.9.      Insurance.  In the event that the proceeds of any insurance
claim are paid to any Pledgor after the Administrative Agent has exercised its
right to foreclose after an Event of Default, such Net Cash Proceeds shall be
held in trust for the benefit of the Administrative Agent and promptly after
receipt thereof shall be paid to the Administrative Agent for application in
accordance with the Credit Agreement.
 
 
ARTICLE V
 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 
SECTION 5.1.      Pledge of Additional Securities Collateral.  Each Pledgor
shall, upon obtaining after the Closing Date any Pledged Securities that are
certificated “securities” for purposes of the UCC or Intercompany Notes, accept
the same in trust for the benefit of the Administrative Agent and, subject to
Section 3.4(a), promptly (but in any event within ninety (90) days after receipt
thereof, or such later date as may be agreed in writing by the Administrative
Agent in its sole discretion) deliver to the Administrative Agent, and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes.  Each Pledgor hereby agrees that all
Pledged Securities or Intercompany Notes shall for all purposes hereunder be
considered Pledged Collateral.
 
SECTION 5.2.      Voting Rights; Distributions; etc.
 
(a)           So long as no Event of Default shall have occurred and be
continuing:
 
(i)       Each Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms hereof, the Credit
Agreement or any other document evidencing the Secured Obligations.
 
(ii)       Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of certificated securities shall, unless otherwise
expressly provided herein, be promptly (and in any event within thirty (30)
days) delivered to the Administrative Agent to hold as Pledged Collateral and
shall, if received by any Pledgor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Pledgor and be promptly (but in any event within thirty (30) days after receipt
thereof) delivered to the Administrative Agent as Pledged Collateral in the same
form as so received (with any necessary endorsement).
 
 
-20-

--------------------------------------------------------------------------------

 
 
(b)           So long as no Event of Default shall have occurred and be
continuing, the Administrative Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.
 
(c)           Upon the occurrence and during the continuance of any Event of
Default:
 
(i)       All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
 
(ii)       All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Pledged Collateral such Distributions.
 
(d)           Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Administrative Agent appropriate instruments as
the Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.
 
(e)           All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall promptly be paid over to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).
 
SECTION 5.3.      Defaults, etc.  Each Pledgor represents and warrants that (i)
such Pledgor is not in violation of any provisions of any agreement to which
such Pledgor is a party relating to Pledged Securities pledged by it, or
otherwise in default or violation thereunder which could reasonably be expected
to have a Material Adverse Effect, (ii) as of the date hereof, no Securities
Collateral pledged by such Pledgor is subject to any defense, offset or
counterclaim, nor have any of the foregoing been asserted or alleged against
such Pledgor by any person with respect thereto, and (iii) as of the date
hereof, there are no certificates, instruments, documents or other writings
(other than the Organization Documents and certificates representing such
Pledged Securities that have been delivered to the Administrative Agent) which
evidence any Pledged Securities of such Pledgor.
 
 
-21-

--------------------------------------------------------------------------------

 
 
SECTION 5.4.      Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
 
(a)           In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
 
(b)           In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be, solely in connection with any exercise of remedies hereunder.
 
 
ARTICLE VI
 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
 
SECTION 6.1.      Grant of Intellectual Property License.  For the purpose of
enabling the Administrative Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article IX hereof at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent, to the extent of such Pledgor’s rights to grant the same,
an irrevocable, non-exclusive license to use, assign, license or sublicense any
of the Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located.  With respect to Trademarks, such
license shall be subject to the requirement that the quality of goods and
services offered under the Trademarks be substantially consistent with the
quality of the goods and services offered thereunder by such Pledgor  prior to
the Administrative Agent’s exercise of rights and remedies.  Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
thereof.
 
SECTION 6.2.      Protection of Administrative Agent’s Security.  On a
continuing basis, each Pledgor shall, at its sole cost and expense, (i) maintain
all Material Intellectual Property Collateral as presently used and operated,
not permit to lapse or become abandoned any Material Intellectual Property
Collateral, and not settle or compromise any pending or future litigation or
administrative proceeding with respect to any such Material Intellectual
Property Collateral, in each case except as shall be consistent with such
Pledgor’s commercially reasonable business judgment, (ii) upon such Pledgor
obtaining knowledge thereof, promptly notify the Administrative Agent in writing
of any event which may be reasonably expected to materially
 
 
-22-

--------------------------------------------------------------------------------

 
 
and adversely affect the value or utility of any Material Intellectual Property
Collateral or the rights and remedies of the Administrative Agent in relation
thereto including a levy or threat of levy or any legal process against any
Material Intellectual Property Collateral, (iii) not license any Intellectual
Property Collateral other than licenses entered into by such Pledgor in, or
incidental to, the ordinary course of business, or amend or permit the amendment
of any of the Intellectual Property Licenses in a manner that materially and
adversely affects the Lien on and security interest in the Intellectual Property
Collateral created therein hereby, without the consent of the Administrative
Agent, (iv) keep adequate records respecting all Intellectual Property
Collateral consistent with such Pledgor’s practices in the ordinary course of
business and (v) furnish to the Administrative Agent from time to time upon the
Administrative Agent’s request therefor reasonably detailed statements and
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to any
Intellectual Property Collateral as the Administrative Agent may from time to
time reasonably request.
 
SECTION 6.3.      After-Acquired Property.  If any Pledgor shall at any time
after the date hereof (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
or if any intent-to use trademark application is no longer subject to the
definition of Excluded Property, the provisions hereof shall automatically apply
thereto and any such item enumerated in the preceding clause (i) or (ii) shall
automatically constitute Intellectual Property Collateral as if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party.  Each Pledgor shall promptly (and in any event
within ninety (90) days or such longer period as may be agreed to by the
Administrative Agent in writing in its sole discretion) provide to the
Administrative Agent written notice of its acquisition of any registered or
applied-for Copyright, Patent or Trademark (other than URLs and domain names)
and shall confirm the attachment of the Lien and security interest created by
this Agreement to any rights described in clauses (i) and (ii) above by
execution of an instrument in form reasonably acceptable to the Administrative
Agent and the filing of any instruments or statements as shall be reasonably
necessary to create, preserve, protect or perfect the Administrative Agent’s
security interest in such Intellectual Property Collateral.  Further, each
Pledgor authorizes the Administrative Agent to modify this Agreement by amending
Schedules 11(a) and 11(b) to the Perfection Certificate to include any
Intellectual Property Collateral of such Pledgor acquired or arising after the
date hereof.
 
SECTION 6.4.      Litigation.  Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall have the right but shall in no
way be obligated to file applications for protection of the Intellectual
Property Collateral and/or bring suit in the name of any Pledgor, the
Administrative Agent or
 
 
-23-

--------------------------------------------------------------------------------

 
 
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder.  In the event of such suit, each Pledgor shall, at the
reasonable request of the Administrative Agent, do any and all lawful acts and
execute any and all documents requested by the Administrative Agent in aid of
such enforcement and the Pledgors shall promptly reimburse and indemnify the
Administrative Agent for all costs and expenses incurred by the Administrative
Agent in the exercise of its rights under this Section 6.4 in accordance with
Section 10.04 of the Credit Agreement.
 
 
ARTICLE VII
 
CERTAIN PROVISIONS CONCERNING RECEIVABLES
 
SECTION 7.1.      Maintenance of Records.  Each Pledgor shall keep and maintain
at its own cost and expense complete records of the Receivables, in a manner
consistent with its current business practice, including records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto.  Each Pledgor shall, at such Pledgor’s sole cost
and expense, upon the Administrative Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor).
 
SECTION 7.2.      Legend.  Each Pledgor shall legend, upon the occurrence and
during the continuance of an Event of Default and at the request of the
Administrative Agent and in form and manner satisfactory to the Administrative
Agent, the Receivables and the other books, records and documents of such
Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that the
Administrative Agent has a security interest therein.
 
SECTION 7.3.      Modification of Terms, etc.  Except as permitted by the Credit
Agreement, no Pledgor shall rescind or cancel any obligations evidenced by any
Receivable or modify any term thereof in any manner that would adversely affect
the value as Pledged Collateral or make any adjustment with respect thereto
except in the ordinary course of business, or extend or renew any such
obligations except in the ordinary course of business or compromise or settle
any dispute, claim, suit or legal proceeding relating thereto or sell any
Receivable or interest therein except in the ordinary course of business without
the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed).
 
SECTION 7.4.      Collection.  Each Pledgor shall use commercially reasonable
efforts to cause to be collected from the Account Debtor of each of the
Receivables, as and when due in the ordinary course of business and consistent
with current business practice (including Receivables that are delinquent, such
Receivables to be collected in accordance with current business practice, except
that any Pledgor may, with respect to a Receivable, allow in the ordinary course
of business (i) a refund or credit due as a result of returned or damaged or
defective
 
 
-24-

--------------------------------------------------------------------------------

 
 
merchandise or for any other reason as determined by such Pledgor in its
reasonable business judgment and (ii) such extensions of time to pay amounts due
in respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with such Pledgor’s ordinary course of business
consistent with its collection practices as in effect from time to time.  The
costs and expenses (including reasonable attorneys’ fees) of collection, in any
case, incurred by the Administrative Agent during the continuance of an Event of
Default, shall be paid by the Pledgors.
 
 
ARTICLE VIII
 
TRANSFERS
 
SECTION 8.1.      Transfers of Pledged Collateral.  No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except to the extent not
prohibited by the Credit Agreement.
 
 
ARTICLE IX
 
REMEDIES
 
SECTION 9.1.      Remedies.  Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:
 
(i)       Personally, or by agents or attorneys, immediately take possession of
the Pledged Collateral or any part thereof, from any Pledgor or any other person
who then has possession of any part thereof after notice, and for that purpose
may enter upon any Pledgor’s premises where any of the Pledged Collateral is
located, remove such Pledged Collateral, remain present at such premises to
receive copies of all communications and remittances relating to the Pledged
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;
 
(ii)       Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Administrative Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the
 
 
-25-

--------------------------------------------------------------------------------

 
 
Administrative Agent and shall promptly (but in no event later than three (3)
Business Days after receipt thereof) pay such amounts to the Administrative
Agent;
 
(iii)     Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Pledged Collateral or any
part thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
 
(iv)      Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Administrative Agent
at any place or places so designated by the Administrative Agent, in which event
such Pledgor shall, at its own expense,  promptly cause the same to be moved to
the place or places designated by the Administrative Agent and therewith
delivered to the Administrative Agent.  Each Pledgor’s obligation to deliver the
Pledged Collateral as contemplated in this Section 9.1(iv) is of the essence
hereof.  Upon application to a court of equity having jurisdiction, the
Administrative Agent shall be entitled to a decree requiring specific
performance by any Pledgor of such obligation;
 
(v)       Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;
 
(vi)      Retain and apply the Distributions to the Secured Obligations as
provided in Article X hereof;
 
(vii)     Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and
 
(viii)    Exercise all the rights and remedies of a secured party on default
under the UCC, and the Administrative Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable.  The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Pledged Collateral or any part
thereof at any such sale and shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged
 
 
-26-

--------------------------------------------------------------------------------

 
 
Collateral or any part thereof payable by such person at such sale.  Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  The Administrative Agent shall not be obligated
to make any sale of the Pledged Collateral or any part thereof regardless of
notice of sale having been given.  The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.  Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Administrative Agent
arising by reason of the fact that the price at which the Pledged Collateral or
any part thereof may have been sold, assigned or licensed at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Administrative Agent accepts the first offer received and does not offer
such Pledged Collateral to more than one offeree.
 
SECTION 9.2.      Notice of Sale.  Each Pledgor acknowledges and agrees that ten
(10) days’ prior notice to such Pledgor of the time and place of any public sale
or of the time after which any private sale or other intended disposition is to
take place shall be commercially reasonable notification of such matters.  No
notification need be given to any Pledgor if it has signed, after the occurrence
of an Event of Default, a statement renouncing or modifying any right to
notification of sale or other intended disposition.
 
SECTION 9.3.      Waiver of Notice and Claims.  Each Pledgor hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Pledged Collateral or any part
thereof, including any and all prior notice and hearing for any prejudgment
remedy or remedies and any such right which such Pledgor would otherwise have
under law, and each Pledgor hereby further waives, to the fullest extent
permitted by applicable law:  (i) all damages occasioned by such taking of
possession except to the extent caused by gross negligence or willful misconduct
of the Administrative Agent or any agent acting on its behalf, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Administrative Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law.  The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence or willful
misconduct on the part of the Administrative Agent.
 
SECTION 9.4.      Certain Sales of Pledged Collateral.
 
(a)           Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Administrative Agent may be compelled, with respect to any sale of all or
any part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority.  Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Administrative
 
 
-27-

--------------------------------------------------------------------------------

 
 
Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale
shall be deemed to have been made in a commercially reasonable manner and that,
except as may be required by applicable law, the Administrative Agent shall have
no obligation to engage in public sales.
 
(b)           Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Securities Collateral and Investment Property, to limit purchasers
to persons who will agree, among other things, to acquire such Securities
Collateral or Investment  Property for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Administrative Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.
 
(c)           If the Administrative Agent determines to exercise its right to
sell any or all of the Securities Collateral or Investment Property, upon
written request, the applicable Pledgor shall from time to time furnish to the
Administrative Agent all such information that is then available to such Pledgor
as the Administrative Agent may reasonably request in order to determine the
number of securities included in the Securities Collateral or Investment
Property which may be sold by the Administrative Agent as exempt transactions
under the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.
 
(d)           Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 9.4 shall be specifically enforceable against such Pledgor, and
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense (i) that
no Event of Default has occurred and is continuing and (ii) relating to any
statute of limitations.
 
SECTION 9.5.      No Waiver; Cumulative Remedies.
 
(a)           No failure on the part of the Administrative Agent to exercise, no
course of dealing with respect to, and no delay on the part of the
Administrative Agent in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, privilege or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy;
nor shall the Administrative Agent be required to look first to, enforce or
exhaust any other security, collateral
 
 
-28-

--------------------------------------------------------------------------------

 
 
or guaranties.  All rights and remedies herein provided are cumulative and are
not exclusive of any rights or remedies provided by law or otherwise available.
 
(b)           In the event that the Administrative Agent shall have instituted
any proceeding to enforce any right, power, privilege or remedy under this
Agreement or any other Loan Document by foreclosure, sale, entry or otherwise,
and such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Administrative Agent, then and in
every such case, the Pledgors, the Administrative Agent and each other Secured
Party shall be restored to their respective former positions and rights
hereunder with respect to the Pledged Collateral, and all rights, remedies,
privileges and powers of the Administrative Agent and the other Secured Parties
shall continue as if no such proceeding had been instituted.
 
SECTION 9.6.      Certain Additional Actions Regarding Intellectual
Property.  If any Event of Default shall have occurred and be continuing, upon
the written demand of the Administrative Agent, each Pledgor shall execute and
deliver to the Administrative Agent an assignment or assignments of the
registered Patents, Trademarks and/or Copyrights and Goodwill and such other
documents as are necessary to carry out the intent and purposes hereof.
 
 
ARTICLE X
 
APPLICATION OF PROCEEDS
 
SECTION 10.1.    Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral pursuant to the
exercise by the Administrative Agent of its remedies shall be applied, together
with any other sums then held by the Administrative Agent pursuant to this
Agreement, in accordance with Section 8.03 of the Credit Agreement.
 
 
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.1.    Concerning Administrative Agent.
 
(a)           The Administrative Agent has been appointed as collateral agent
pursuant to the Credit Agreement.  The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement.  The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the Pledged
Collateral), in accordance with this Agreement and the Credit Agreement.  Each
Secured Party, by its acceptance of the benefits hereof, agrees that it shall
have no right individually to realize upon any of the Pledged Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Administrative Agent for
the benefit
 
 
-29-

--------------------------------------------------------------------------------

 
 
of the Secured Parties in accordance with the terms of this Agreement.  The
Administrative Agent may resign and a successor Administrative Agent may be
appointed in the manner provided in the Credit Agreement.  Upon the acceptance
of any appointment as the Administrative Agent by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent under this Agreement, and the retiring Administrative Agent
shall thereupon be discharged from its duties and obligations under this
Agreement.  After any retiring Administrative Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Administrative Agent.
 
(b)           The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if such Pledged Collateral is accorded treatment substantially
equivalent to that which the Administrative Agent, in its individual capacity,
accords its own property consisting of similar instruments or interests, it
being understood that neither the Administrative Agent nor any of the Secured
Parties shall have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Securities Collateral, whether or not the Administrative Agent
or any other Secured Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any person with
respect to any Pledged Collateral.
 
(c)           The Administrative Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document or any telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper person, and, with respect to all matters pertaining to
this Agreement and its duties hereunder, upon advice of counsel selected by it.
 
(d)           If any item of Pledged Collateral also constitutes collateral
granted to the Administrative Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the provisions of this Agreement shall control unless the
other deed of trust, mortgage, security agreement, pledge or instrument of any
type in respect of such collateral expressly states that such document shall
control.
 
(e)           The Administrative Agent may rely on advice of counsel as to
whether any or all UCC financing statements of the Pledgors need to be amended
as a result of any of the changes described in Section 6.18 of the Credit
Agreement.  If any Pledgor fails to provide information to the Administrative
Agent about such changes on a timely basis, the Administrative Agent shall not
be liable or responsible to any party for any failure to maintain a perfected
security interest in such Pledgor’s property constituting Pledged Collateral,
for which the Administrative Agent needed to have information relating to such
changes.  The Administrative Agent shall have no duty to inquire about such
changes if any Pledgor does not inform the Administrative Agent of such changes,
the parties acknowledging and agreeing that it would not be feasible or
practical for the Administrative Agent to search for information on such changes
if such information is not provided by any Pledgor.
 
 
-30-

--------------------------------------------------------------------------------

 
 
SECTION 11.2.    Administrative Agent May Perform; Administrative Agent
Appointed Attorney-in-Fact.  If any Pledgor shall fail to perform any covenants
contained in this Agreement (including such Pledgor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder, (ii) pay and
discharge any taxes, assessments and special assessments, levies, fees and
governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Pledged Collateral, (iii) discharge Liens or
(iv) pay or perform any obligations of such Pledgor under any Pledged
Collateral) or if any representation or warranty on the part of any Pledgor
contained herein shall be breached, the Administrative Agent may (but shall not
be obligated to), following notice to such Pledgor of such failure to perform
and such Pledgor’s failure to remedy such failure within a commercially
reasonable time period, do the same or cause it to be done or remedy any such
breach, and may expend funds for such purpose; provided, however, that the
Administrative Agent shall in no event be bound to inquire into the validity of
any tax, Lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of the Credit Agreement.  Any and all amounts so
expended by the Administrative Agent shall be paid by the Pledgors in accordance
with the provisions of Section 10.04 of the Credit Agreement.  Neither the
provisions of this Section 11.2 nor any action taken by the Administrative Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default.  Each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact, with full power
and authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, after the occurrence and during the continuance of an
Event of Default, in the Administrative Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Security Documents which the Administrative Agent
may deem necessary or reasonably advisable to accomplish the purposes
hereof.  Except where prior notice is expressly not required by the terms of
this Agreement, the Administrative Agent shall use commercially reasonable
efforts to provide notice to the Pledgor prior to taking any action taken in the
preceding sentence, provided that failure to deliver such notice shall not limit
the Administrative Agent’s right to take such action or the validity of any such
action.  The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof.  Each
Pledgor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.
 
SECTION 11.3.    Continuing Security Interest; Assignment.  This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and (ii)
inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent and the other Secured
Parties and each of their respective successors, transferees and assigns.  No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto.  Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Secured Hedge Agreement or a Secured Cash
Management Agreement, such Secured Hedge
 
 
-31-

--------------------------------------------------------------------------------

 
 
Agreement or Secured Cash Management Agreement, as applicable.  Each of the
Pledgors agrees that its obligations hereunder and the security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any Pledgor or otherwise.
 
SECTION 11.4.    Termination; Release.  The Pledged Collateral and the Secured
Obligations of any Pledgor shall be released from the Lien of this Agreement in
accordance with the provisions of the Credit Agreement, including, without
limitation, Section 9.11(a), (b) or (c) of the Credit Agreement.  Furthermore,
when all the Secured Obligations have been paid in full (other than (A)
contingent obligations not then due and payable and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or cash collateralized
in accordance with the provisions of the Credit Agreement, this Agreement shall
terminate.  Upon termination of this Agreement the Pledged Collateral shall be
automatically released from the Lien of this Agreement.  Upon the sale or
disposition of any Pledged Collateral pursuant to a transaction (including a
dividend or distribution) permitted under the Credit Agreement (other than any
sale or disposition to another Pledgor), such Pledged Collateral shall be
automatically released from the Lien of this Agreement.  Upon such release or
any release of Pledged Collateral or any part thereof in accordance with the
provisions of the Credit Agreement, the Administrative Agent shall, upon the
request and at the sole cost and expense of the Pledgors, assign, transfer and
deliver to Pledgor, against receipt and without recourse to or warranty by the
Administrative Agent except as to the fact that the Administrative Agent has not
encumbered the released assets, such of the Pledged Collateral or any part
thereof to be released (in the case of a release) as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
proper documents and instruments (including UCC-3 termination financing
statements or releases, or other documentation as such Pledgor shall reasonably
request) acknowledging the termination hereof or the release of such Pledged
Collateral, as the case may be.
 
SECTION 11.5.    Modification in Writing.  No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Administrative Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given.  Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.
 
SECTION 11.6.    Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor,
 
 
-32-

--------------------------------------------------------------------------------

 
 
addressed to it at the address of the Borrower set forth in the Credit Agreement
and as to the Administrative Agent, addressed to it at the address set forth in
the Credit Agreement, or in each case at such other address as shall be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this Section 11.6.
 
SECTION 11.7.    Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.  Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.
 
SECTION 11.8.    Severability of Provisions.  Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
 
SECTION 11.9.    Execution in Counterparts.  This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same
agreement.  Delivery of any executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 11.10.  Business Days.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
 
SECTION 11.11.  No Credit for Payment of Taxes or Imposition.  Such Pledgor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
 
SECTION 11.12.  No Claims Against Administrative Agent.  Nothing contained in
this Agreement shall constitute any consent or request by the Administrative
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Administrative Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.
 
SECTION 11.13.  No Release.  Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Administrative Agent of any of the rights
or remedies
 
 
-33-

--------------------------------------------------------------------------------

 
 
hereunder, shall relieve any Pledgor from the performance of any term, covenant,
condition or agreement on such Pledgor’s part to be performed or observed under
or in respect of any of the Pledged Collateral or from any liability to any
person under or in respect of any of the Pledged Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith.  Anything herein to the
contrary notwithstanding, neither the Administrative Agent nor any other Secured
Party shall have any obligation or liability under any contracts, agreements and
other documents included in the Pledged Collateral by reason of this Agreement,
nor shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Pledgor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Pledged Collateral hereunder.  The obligations of each Pledgor
contained in this Section 11.13 shall survive the termination hereof and the
discharge of such Pledgor’s other obligations under this Agreement, the Credit
Agreement and the other Loan Documents.
 
SECTION 11.14.  Obligations Absolute.  To the maximum extent allowed under
applicable law, all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of:
 
(i)        any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any other Pledgor;
 
(ii)       any lack of validity or enforceability of the Credit Agreement, any
Secured Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;
 
(iii)      any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document or any other agreement or instrument relating thereto;
 
(iv)       any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
 
(v)        any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or
 
 
-34-

--------------------------------------------------------------------------------

 
 
 
(vi)       any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor (other than payment in full of the
Secured Obligations (other than (A) contingent obligations not then due and
payable and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements)).
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]
 
 
 
 
 
 
 
 
 
 
 

 
 
-35-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
 

 
WENDY’S INTERNATIONAL, INC.,
OLDEMARK LLC
THE NEW BAKERY CO. OF OHIO, INC.
WENDY’S EURASIA, INC.
WENDY’S GLOBAL, INC.
WENDY’S GLOBAL SERVICES, INC.
WENDY’S GLOBAL RESTAURANTS, LLC
WENDY’S HOLDINGS, LLC
WENDY’S RESTAURANTS OF NEW YORK, LLC
WENDY’S OF DENVER, INC.
WENDY’S OF N.E. FLORIDA, INC.
WENDY’S OLD FASHIONED HAMBURGERS OF NEW YORK, INC.
WENDY’S SUPPORT CENTER, LLC
 
as Pledgors
         
 
By:
/s/ Daniel T. Collins       Name: Daniel T. Collins       Title:   Senior Vice
President           

 
 
[Security Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
         
 
By:
/s/ Michelle D. Diggs       Name: Michelle D. Diggs       Title:   Agency
Management Officer           

 
 
 
 
[Security Agreement]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1
 
[Form of]
 
ISSUER’S ACKNOWLEDGMENT
 
The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of May 15, 2012, made by Wendy’s International, Inc., an
Ohio corporation (the “Borrower”), the Guarantors party thereto and BANK OF
AMERICA, N.A., as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”), (ii) agrees promptly
to note on its books the security interests granted to the Administrative Agent
and confirmed under the Security Agreement, (iii) agrees that it will comply
with instructions of the Administrative Agent with respect to the applicable
Securities Collateral (including all Equity Interests issued by the undersigned)
without further consent by the applicable Pledgor, (iv) agrees to notify the
Administrative Agent upon obtaining knowledge of any interest in favor of any
person in the applicable Securities Collateral that is adverse to the interest
of the Administrative Agent therein and (v) waives any right or requirement at
any time hereafter to receive a copy of the Security Agreement in connection
with the registration of any Securities Collateral thereunder in the name of the
Administrative Agent or its nominee or the exercise of voting rights by the
Administrative Agent or its nominee.
 
 

 
[                                                                                  ],
         
 
By:
        Name:        Title:           

 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT 2
 
[Form of]
 
CONTROL AGREEMENT CONCERNING SECURITIES ACCOUNTS
 
This Control Agreement Concerning Securities Accounts (this “Control
Agreement”), dated as of [                    ], by and among
[                         ] (the “Pledgor”), BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”) and [              ] (the
“Securities Intermediary”), is delivered pursuant to Section 3.4(c) of that
certain security agreement (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), dated as of May
15, 2012, made by the Pledgor and each of the Guarantors listed on the signature
pages thereto in favor of BANK OF AMERICA, N.A., as administrative agent, as
pledgee, assignee and secured party.  This Control Agreement is for the purpose
of perfecting the security interests of the Secured Parties granted by the
Pledgor in the Designated Accounts described below.  All references herein to
the “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Security Agreement.
 
Section 1.         Confirmation of Establishment and Maintenance of Designated
Accounts.  The Securities Intermediary hereby confirms and agrees that (i) the
Securities Intermediary has established for the Pledgor and maintains the
account(s) listed in Schedule I annexed hereto (such account(s), together with
each such other securities account maintained by the Pledgor, or an affiliate
thereof, with the Securities Intermediary and designated in writing by the
Pledgor or such affiliate to be covered by this Control Agreement collectively,
the “Designated Accounts” and each a “Designated Account”), (ii) each Designated
Account will be maintained in the manner set forth herein until termination of
this Control Agreement, (iii) this Control Agreement is the valid and legally
binding obligation of the Securities Intermediary, (iv) the Securities
Intermediary is a “securities intermediary” as defined in Article 8-102(a)(14)
of the UCC, (v) each of the Designated Accounts is a “securities account” as
such term is defined in Section 8-501(a) of the UCC, (vi) all securities or
other property underlying any financial assets which are credited to any
Designated Account shall be registered in the name of the Securities
Intermediary, endorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any financial asset credited to any Designated Account be
registered in the name of the Pledgor, payable to the order of the Pledgor or
specially endorsed to the Pledgor, except to the extent the foregoing have
 
 
 

--------------------------------------------------------------------------------

 
-2-
 
been specially endorsed to the Securities Intermediary or in blank and (vii) the
Securities Intermediary shall not change the name or account number of any of
the Designated Accounts without the prior written consent of (A) prior to the
delivery of a Notice of Sole Control in accordance with Section 9(i), the
Pledgor, (B) subsequent to the delivery of a Notice of Sole Control in
accordance with Section 9(i), the Administrative Agent.
 
Section 2.         “Financial Assets” Election.  All parties hereto agree that
each item of Investment Property and all other property held in or credited to
any Designated Account (the “Account Property”) shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC.
 
Section 3.         Entitlement Order.  If at any time the Securities
Intermediary shall receive an “entitlement order” (within the meaning of Section
8-102(a)(8) of the UCC) issued by the Administrative Agent and relating to any
financial asset maintained in one or more of the Designated Accounts, the
Securities Intermediary shall comply with such entitlement order without further
consent by the Pledgor or any other person.  The Securities Intermediary shall
also comply with instructions directing the Securities Intermediary with respect
to the sale, exchange or transfer of any Account Property held in each
Designated Account originated by a Pledgor, or any representative of, or
investment manager appointed by, a Pledgor until such time as the Administrative
Agent delivers a Notice of Sole Control pursuant to Section 9(i) to the
Securities Intermediary.
 
Section 4.         Subordination of Lien; Waiver of Set-Off.  The Securities
Intermediary hereby agrees that any security interest in, lien on, encumbrance,
claim or (except as provided in the next sentence) right of setoff against, any
Designated Account or any Account Property it now has or subsequently obtains
shall be subordinate to the security interest of the Administrative Agent in the
Designated Accounts and the Account Property therein or credited thereto.  The
Securities Intermediary agrees not to exercise any present or future right of
recoupment or set-off against any of the Designated Accounts or to assert
against any of the Designated Accounts any present or future security interest,
banker’s lien or any other lien or claim (including claim for penalties) that
the Securities Intermediary may at any time have against or in any of the
Designated Accounts or any Account Property therein or credited thereto;
provided, however, that the Securities Intermediary may set off all amounts due
to the Securities Intermediary in respect of its customary fees and expenses for
the routine maintenance and operation of the Designated Accounts, including
overdraft fees and amounts advanced to settle authorized transactions.
 
Section 5.         Choice of Law.  Both this Control Agreement and the
Designated Accounts shall be governed by the laws of the State of New
York.  Regardless of any provision in any other agreement, for purposes of the
UCC, New York shall be deemed to be the Securities Intermediary’s jurisdiction
and the Designated Accounts (as well as the security entitlements related
thereto) shall be governed by the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
-3-
 
Section 6.          Conflict with Other Agreements; Amendments.  As of the date
hereof, there are no other agreements entered into between the Securities
Intermediary and the Pledgor with respect to any Designated Account or any
security entitlements or other financial assets credited thereto (other than
standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts).  The Securities Intermediary and the
Pledgor will not enter into any other agreement with respect to any Designated
Account unless the Administrative Agent shall have received prior written notice
thereof.  The Securities Intermediary and the Pledgor have not and will not
enter into any other agreement with respect to (i) creation or perfection of any
security interest in or (ii) control of security entitlements maintained in any
of the Designated Accounts or purporting to limit or condition the obligation of
the Securities Intermediary to comply with entitlement orders with respect to
any Account Property held in or credited to any Designated Account as set forth
in Section 3 hereof without the prior written consent of the Administrative
Agent acting in its sole discretion.  In the event of any conflict with respect
to control over any Designated Account between this Control Agreement (or any
portion hereof) and any other agreement now existing or hereafter entered into,
the terms of this Control Agreement shall prevail.  No amendment or modification
of this Control Agreement or waiver of any rights hereunder shall be binding on
any party hereto unless it is in writing and is signed by all the parties
hereto.
 
Section 7.         Certain Agreements.
 
(i)           As of the date hereof, the Securities Intermediary has furnished
to the Administrative Agent the most recent account statement issued by the
Securities Intermediary with respect to each of the Designated Accounts and the
financial assets and cash balances held therein, identifying the financial
assets held therein in a manner acceptable to the Administrative Agent.  Each
such statement accurately reflects the assets held in such Designated Account as
of the date thereof.
 
(ii)           The Securities Intermediary will, upon its receipt of each
supplement to the Security Agreement signed by the Pledgor and identifying one
or more financial assets as “Pledged Collateral,” enter into its records,
including computer records, with respect to each Designated Account a notation
with respect to any such financial asset so that such records and reports
generated with respect thereto identify such financial asset as “Pledged.”
 
Section 8.         Notice of Adverse Claims.  Except for the claims and interest
of the Administrative Agent and of the Pledgor in the Account Property held in
or credited to the Designated Accounts, the Securities Intermediary on the date
hereof does not know of any claim to, security interest in, lien on, or
encumbrance against, any Designated Account or Account Property held in or
credited thereto and does not know of any claim that any person or entity other
than the Administrative Agent has been given “control” (within the meaning of
Section 8-106 of the UCC) of any Designated Account or any such Account
Property.  If the Securities Intermediary
 
 
 

--------------------------------------------------------------------------------

 
-4-
 
becomes aware that any person or entity is asserting any lien, encumbrance,
security interest or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process or any claim of control)
against any of the Account Property held in or credited to any Designated
Account, the Securities Intermediary shall promptly notify the Administrative
Agent and the Pledgor thereof.
 
Section 9.         Maintenance of Designated Accounts.  In addition to the
obligations of the Securities Intermediary in Section 3 hereof, the Securities
Intermediary agrees to maintain the Designated Accounts as follows:
 
(i)           Notice of Sole Control.  If at any time the Administrative Agent
delivers to the Securities Intermediary a notice instructing the Securities
Intermediary to terminate Pledgor’s access to any Designated Account (the
“Notice of Sole Control”), the Securities Intermediary agrees that, after
receipt of such notice, it will take all instructions with respect to such
Designated Account solely from the Administrative Agent, and cease taking
instructions from Pledgor, including, without limitation, instructions for
investment, distribution or transfer of any financial asset maintained in any
Designated Account.  Permitting settlement of trades pending at the time of
receipt of such notice shall not constitute a violation of the immediately
preceding sentence.  Promptly after such Event of Default shall have ceased to
exist in accordance with the terms of the Credit Agreement the Administrative
Agent shall, upon written notice from the Pledgor requesting the same, deliver
written notice to the Securities Intermediary rescinding the applicable Notice
of Sole Control.
 
(ii)           Voting Rights.  Until such time as the Securities Intermediary
receives a Notice of Sole Control, the Pledgor, or an investment manager on
behalf of the Pledgor, shall direct the Securities Intermediary with respect to
the voting of any financial assets credited to any Designated Account.
 
(iii)           Statements and Confirmations.  The Securities Intermediary will
send copies of all statements and other correspondence (excluding routine
confirmations) concerning any Designated Account or any financial assets
credited thereto simultaneously to each of the Pledgor and the Administrative
Agent at the address set forth in Section 11 hereof.  The Securities
Intermediary will provide to the Administrative Agent and to the Pledgor, upon
the Administrative Agent’s request therefor from time to time and, in any event,
as of the last business day of each calendar month, a statement of the market
value of each financial asset maintained in each Designated Account.  The
Securities Intermediary shall not change the name or account number of any
Designated Account without the prior written consent of the Administrative
Agent.
 
(iv)           Perfection in Certificated Securities.  The Securities
Intermediary acknowledges that, in the event that it should come into possession
of any certificate representing any security or other Account Property held in
or credited to any of the Designated
 
 
 

--------------------------------------------------------------------------------

 
-5-
 
 
Accounts, the Securities Intermediary shall retain possession of the same on
behalf and for the benefit of the Administrative Agent and such act shall cause
the Securities Intermediary to be deemed holding such certificate for the
Administrative Agent, if necessary to perfect the Administrative Agent’s
security interest in such securities or assets.  The Securities Intermediary
hereby acknowledges its receipt of a copy of the Security Agreement, which shall
also serve as notice to the Securities Intermediary of a security interest in
collateral held on behalf and for the benefit of the Administrative Agent.
 
Section 10.       Successors; Assignment.  The terms of this Control Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective corporate successors and permitted assignees.
 
Section 11.       Notices.  Any notice, request or other communication required
or permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.
 
Pledgor:                [                                        ]
 
[Address]
Attention:
Telecopy:
Telephone:
 
with copy to:
 
[                                        ]
[Address]
Attention:
Telecopy:
Telephone:
 
Securities
Intermediary:       [                                        ]
[Address]
Attention:
Telecopy:
Telephone:
 
Administrative
Agent:                   BANK OF AMERICA, N.A.
 
 
 

--------------------------------------------------------------------------------

 
-6-
 
 
[                                        ]
[                                        ]
Attention:
Telecopy:
Telephone:
 
Any party may change its address for notices in the manner set forth above.
 
Section 12.       Termination.
 
(i)           Except as otherwise provided in this Section 12, the obligations
of the Securities Intermediary hereunder and this Control Agreement shall
continue in effect until the security interests of the Administrative Agent in
the Designated Accounts and any and all Account Property held therein or
credited thereto have been terminated pursuant to the terms of the Security
Agreement and the Administrative Agent has notified the Securities Intermediary
of such termination in writing.
 
(ii)           The Securities Intermediary, acting alone, may terminate this
Control Agreement at any time and for any reason by written notice delivered to
the Administrative Agent and the Pledgor not less than thirty (30) days prior to
the effective termination date.
 
(iii)           Prior to any termination of this Control Agreement pursuant to
this Section 12, the Securities Intermediary hereby agrees that it shall
promptly take, at Pledgor’s sole cost and expense, all reasonable actions
necessary to facilitate the transfer of any Account Property in or credited to
the Designated Accounts as follows: (i) in the case of a termination of this
Control Agreement under Section 12(i), to the institution designated in writing
by Pledgor; and (ii) in all other cases, to the institution designated in
writing by the Administrative Agent.
 
Section 13.       Fees and Expenses.  The Securities Intermediary agrees to look
solely to the Pledgor for payment of any and all fees, costs, charges and
expenses incurred or otherwise relating to the Designated Accounts and services
provided by the Securities Intermediary hereunder (collectively, the “Account
Expenses”), and the Pledgor agrees to pay such Account Expenses to the
Securities Intermediary on demand therefor.  The Pledgor acknowledges and agrees
that it shall be, and at all times remains, solely liable to the Securities
Intermediary for all Account Expenses.
 
Section 14.       Severability.  If any term or provision set forth in this
Control Agreement shall be invalid or unenforceable, the remainder of this
Control Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.
 
Section 15.       Counterparts.  This Control Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party
 
 
 

--------------------------------------------------------------------------------

 
-7-
 
 
hereto may execute this Control Agreement by signing and delivering one or more
counterparts.  Delivery of an executed counterpart of this Control Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Control Agreement.
 
[Signature page follows]
 


 
 

--------------------------------------------------------------------------------

 
S-1

 
 

 
[                                                                                  ],
as Pledgor
         
 
By:
        Name:       Title:          

 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
         
 
By:
        Name:       Title:          

 

 
[                                                                                  ],
as Securities Intermediary
         
 
By:
        Name:        Title:          

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Designated Account(s)
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 3
 
[Form of]
 
CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS
 
This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this “Control Agreement”),
dated as of [                    ], by and among [                         ]
(the “Pledgor”), BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”) and [                         ] (the “Bank”), is
delivered pursuant to Section 3.4(b) of that certain security agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), dated as of May 15, 2012, made by the Pledgor
and each of the Guarantors listed on the signature pages thereto in favor of
BANK OF AMERICA, N.A., as administrative agent, as pledgee, assignee and secured
party.  This Control Agreement is for the purpose of perfecting the security
interests of the Secured Parties granted by the Pledgor in the Designated
Accounts described below.  All references herein to the “UCC” shall mean the
Uniform Commercial Code as in effect from time to time in the State of New
York.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Security Agreement.
 
Section 1.         Confirmation of Establishment and Maintenance of Designated
Accounts.  The Bank hereby confirms and agrees that (i) the Bank has established
for the Pledgor and maintains the deposit account(s) listed in Schedule 1
annexed hereto (such account(s), together with each such other deposit account
maintained by the Pledgor, or an affiliate thereof, with the Bank and designated
in writing by the Pledgor or such affiliate to be covered by this Control
Agreement collectively, the “Designated Accounts” and each a “Designated
Account”), (ii) each Designated Account will be maintained in the manner set
forth herein until termination of this Control Agreement, (iii) the Bank is a
“bank,” as such term is defined in the UCC, (iv) this Control Agreement is the
valid and legally binding obligation of the Bank and (v) each Designated Account
is a “deposit account” as such term is defined in Article 9 of the UCC.
 
Section 2.         Control.  The Bank shall comply with instructions originated
by the Administrative Agent without further consent of the Pledgor or any person
acting or purporting to act for the Pledgor being required, including, without
limitation, directing disposition of the funds in each Designated Account.  The
Bank shall also comply with instructions directing the disposition of funds in
each Designated Account originated by the Pledgor or its authorized
representatives until such time as the Administrative Agent delivers a Notice of
Sole Control pursuant to Section 8(i) hereof to the Bank.
 
Section 3.         Subordination of Lien; Waiver of Set-Off.  The Bank hereby
agrees that any security interest in, lien on, encumbrance, claim or (except as
provided in the
 
 
 

--------------------------------------------------------------------------------

 
-2-
 
 
next sentence) right of setoff against, any Designated Account or any funds
therein it now has or subsequently obtains shall be subordinate to the security
interest of the Administrative Agent in the Designated Accounts and the funds
therein or credited thereto.  The Bank agrees not to exercise any present or
future right of recoupment or set-off against any of the Designated Accounts or
to assert against any of the Designated Accounts any present or future security
interest, banker’s lien or any other lien or claim (including claim for
penalties) that the Bank may at any time have against or in any of the
Designated Accounts or any funds therein; provided, however, that the Bank may
set off (i) all amounts due to the Bank in respect of its customary fees and
expenses for the routine maintenance and operation of the Designated Accounts,
including overdraft fees, and (ii) the face amount of any checks or other items
which have been credited to any Designated Account but are subsequently returned
unpaid because of uncollected or insufficient funds).
 
Section 4.         Choice of Law.  Both this Control Agreement and the
Designated Accounts shall be governed by the laws of the State of New
York.  Regardless of any provision in any other agreement, for purposes of the
UCC, New York shall be deemed to be the Bank’s jurisdiction and the Designated
Account(s) shall be governed by the law of the State of New York.
 
Section 5.         Conflict with Other Agreements; Amendments.  As of the date
hereof, there are no other agreements entered into between the Bank and the
Pledgor with respect to any Designated Account or any funds credited thereto
(other than standard and customary documentation with respect to the
establishment and maintenance of such Designated Accounts).  The Bank and the
Pledgor will not enter into any other agreement with respect to any Designated
Account unless the Administrative Agent shall have received prior written notice
thereof.  The Bank and the Pledgor have not and will not enter into any other
agreement with respect to control of the Designated Accounts or purporting to
limit or condition the obligation of the Bank to comply with any orders or
instructions with respect to any Designated Account as set forth in Section 2
hereof without the prior written consent of the Administrative Agent acting in
its sole discretion.  In the event of any conflict with respect to control over
any Designated Account between this Control Agreement (or any portion hereof)
and any other agreement now existing or hereafter entered into, the terms of
this Control Agreement shall prevail.  No amendment or modification of this
Control Agreement or waiver of any right hereunder shall be binding on any party
hereto unless it is in writing and is signed by all the parties hereto.
 
Section 6.         Certain Agreements.  As of the date hereof, the Bank has
furnished to the Administrative Agent the most recent account statement issued
by the Bank with respect to each of the Designated Accounts and the cash
balances held therein.  Each such statement accurately reflects the assets held
in such Designated Account as of the date thereof.
 
Section 7.         Notice of Adverse Claims.  Except for the claims and interest
of the Secured Parties and of the Pledgor in the Designated Accounts, the Bank
on the date hereof
 
 
 

--------------------------------------------------------------------------------

 
-3-
 
 
does not know of any claim to, security interest in, lien on, or encumbrance
against, any Designated Account or in any funds credited thereto and does not
know of any claim that any person or entity other than the Administrative Agent
has been given control (within the meaning of Section 9-104 of the UCC) of any
Designated Account or any such funds.  If the Bank becomes aware that any person
or entity is asserting any lien, encumbrance, security interest or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process or any claim of control) against any funds in any Designated
Account, the Bank shall promptly notify the Administrative Agent and the Pledgor
thereof.
 
Section 8.         Maintenance of Designated Accounts.  In addition to the
obligations of the Bank in Section 2 hereof, the Bank agrees to maintain the
Designated Accounts as follows:
 
(i)           Notice of Sole Control.  If at any time the Administrative Agent
delivers to the Bank a notice instructing the Bank to terminate Pledgor’s access
to any Designated Account (the “Notice of Sole Control”), the Bank agrees that,
after receipt of such notice, it will take all instruction with respect to such
Designated Account solely from the Administrative Agent, and cease taking
instructions from the Pledgor, including, without limitation, instructions for
distribution or transfer of any funds in any Designated Account.  Promptly after
such Event of Default shall have ceased to exist in accordance with the terms of
the Credit Agreement the Administrative Agent shall, upon written notice from
the Pledgor requesting the same, deliver written notice to the Bank rescinding
the applicable Notice of Sole Control.
 
(ii)           Statements and Confirmations.  The Bank will send copies of all
statements and other correspondence (excluding routine confirmations) concerning
any Designated Account simultaneously to the Pledgor and the Administrative
Agent at the address set forth in Section 10 hereof.  The Bank will promptly
provide to the Administrative Agent and to the Pledgor, upon request therefor
from time to time and, in any event, as of the last business day of each
calendar month, a statement of the cash balance in each Designated Account.  The
Bank shall not change the name or account number of any Designated Account
without the prior written consent of the Administrative Agent.
 
Section 9.         Successors; Assignment.  The terms of this Control Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective corporate successors and permitted assignees.
 
Section 10.       Notices.  Any notice, request or other communication required
or permitted to be given under this Control Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two (2) days after being sent by certified or registered
United States mail, return receipt requested, postage prepaid, addressed to the
party at the address set forth below.
 
 
 

--------------------------------------------------------------------------------

 
-4-
 
 
Pledgor:               [                                        ]
[Address]
Attention:
Telecopy:
Telephone:
 
with copy to:


[                                        ]
[Address]
Attention:
Telecopy:
Telephone:
 
Bank:                    [                                             ]
[                                             ]
[                                             ]
Attention:
Telecopy:
Telephone:
 
Collateral
Agent:                   BANK OF AMERICA, N.A.
[                                             ]
[                                             ]
Attention:
Telecopy:
Telephone:
 
Any party may change its address for notices in the manner set forth above.
 
Section 11.       Termination.
 
(i)           Except as otherwise provided in this Section 11, the obligations
of the Bank hereunder and this Control Agreement shall continue in effect until
the security interests of the Administrative Agent in the Designated Accounts
and any and all funds therein have been terminated pursuant to the terms of the
Security Agreement and the Administrative Agent has notified the Bank of such
termination in writing.
 
(ii)           The Bank, acting alone, may terminate this Control Agreement at
any time and for any reason by written notice delivered to the Administrative
Agent and the Pledgor not less than thirty (30) days prior to the effective
termination date.
 
 
 

--------------------------------------------------------------------------------

 
-5-
 
 
(iii)           Prior to any termination of this Control Agreement pursuant to
this Section 11, the Bank hereby agrees that it shall promptly take, at
Pledgor’s sole cost and expense, all reasonable actions necessary to facilitate
the transfer of any funds in the Designated Accounts as follows: (a) in the case
of a termination of this Control Agreement under Section 11(i), to the
institution designated in writing by Pledgor; and (b) in all other cases, to the
institution designated in writing by the Administrative Agent.
 
Section 12.       Fees and Expenses.  The Bank agrees to look solely to the
Pledgor for payment of any and all fees, costs, charges and expenses incurred or
otherwise relating to the Designated Accounts and services provided by the Bank
hereunder (collectively, the “Account Expenses”), and the Pledgor agrees to pay
such Account Expenses to the Bank on demand therefor.  The Pledgor acknowledges
and agrees that it shall be, and at all times remains, solely liable to the Bank
for all Account Expenses.
 
Section 13.       Severability.  If any term or provision set forth in this
Control Agreement shall be invalid or unenforceable, the remainder of this
Control Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.
 
Section 14.       Counterparts.  This Control Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Control Agreement by signing
and delivering one or more counterparts.  Delivery of an executed counterpart of
this Control Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Control
Agreement.
 
[Signature page follows]
 


 
 
 

--------------------------------------------------------------------------------

 
S-1
 

 
[                                                                                  ],
as Pledgor
         
 
By:
        Name:       Title:          

 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
         
 
By:
        Name:       Title:          

 

 
[                                                                                  ],
as Securities Intermediary
         
 
By:
        Name:        Title:          

 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


 
Designated Account(s)
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 4
 
[Form of]
 
Copyright Security Agreement
 
Copyright Security Agreement, dated as of [                    ], by
[__________] and [___________] (individually, a “Pledgor”, and, collectively,
the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”).
 
W i t n e s s e t h:

 
Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Copyright
Security Agreement;
 
Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:
 
SECTION 1.     Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.     Grant of Security Interest in Copyright Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
 
(a)           Copyrights of such Pledgor listed on Schedule I attached hereto;
and
 
(b)           all Proceeds of any and all of the foregoing (other than Excluded
Property).
 
SECTION 3.     Security Agreement.  The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and
 
 
 

--------------------------------------------------------------------------------

 
-2-
 
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyrights made and granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  In the event
that any provision of this Copyright Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control unless the Administrative Agent shall otherwise determine.
 
SECTION 4.     Termination.  Upon the payment in full of the non-contingent
Secured Obligations and termination of the Security Agreement, the
Administrative Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyrights under this Copyright
Security Agreement.
 
SECTION 5.     Counterparts.  This Copyright Security Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.
 
SECTION 6.     Governing Law.  This Copyright Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Copyright Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
 
[Signature page follows]
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
-3-
 
In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
 

       
Very truly yours,
[PLEDGORS]
 
         
 
By:
        Name:        Title:          



 

   
Accepted and Agreed:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
By:
     Name:               



 


 
 

--------------------------------------------------------------------------------

 
-4-
 
 
SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
 


Copyright Registrations:
 
 
OWNER
REGISTRATION
NUMBER
 
TITLE
     

 
Copyright Applications:
 
 
OWNER
 
TITLE
   



 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 5
 
[Form of]
 
Patent Security Agreement
 
Patent Security Agreement, dated as of [                    ], by [________] and
[_________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of BANK OF AMERICA, N.A., in its capacity as administrative agent pursuant
to the Credit Agreement (in such capacity, the “Administrative Agent”).
 
W i t n e s s e t h:

 
Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Patent Security
Agreement;
 
Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:
 
SECTION 1.     Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.     Grant of Security Interest in Patent Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
 
(a)           Patents of such Pledgor listed on Schedule I attached hereto; and
 
(b)           all Proceeds of any and all of the foregoing (other than Excluded
Property).
 
SECTION 3.     Security Agreement.  The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest
 
 
 

--------------------------------------------------------------------------------

 
-2-
 
in the Patents made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Patent Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control unless the Administrative
Agent shall otherwise determine.
 
SECTION 4.     Termination.  Upon the payment in full of the non-contingent
Secured Obligations and termination of the Security Agreement, the
Administrative Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Patents under this Patent Security
Agreement.
 
SECTION 5.     Counterparts.  This Patent Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.
 
SECTION 6.     Governing Law.  This Patent Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Patent Security Agreement or the facts or circumstances leading
to its execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.
 
 [Signature page follows]
 


 
 

--------------------------------------------------------------------------------

 
-3-
 
In Witness Whereof, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 

       
Very truly yours,
[PLEDGORS]
 
         
 
By:
        Name:        Title:          



 

   
Accepted and Agreed:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
By:
      Name:      Title:        



 
 


 
 

--------------------------------------------------------------------------------

 
  -4-
 
SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
 
Patent Registrations:
 
 
OWNER
REGISTRATION
NUMBER
 
NAME
     

 


Patent Applications:
 
 
 
OWNER
APPLICATION
NUMBER
 
NAME
     

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 6
[Form of]
 
Trademark Security Agreement
 
Trademark Security Agreement, dated as of [                    ], by [________]
and [________] (individually, a “Pledgor”, and, collectively, the “Pledgors”),
in favor of BANK OF AMERICA, N.A., in its capacity as administrative agent
pursuant to the Credit Agreement (in such capacity, the “Administrative Agent”).
 
 
W i t n e s s e t h:

 
Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Trademark
Security Agreement;
 
Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:
 
SECTION 1.     Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
 
SECTION 2.     Grant of Security Interest in Trademark Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
 
(a)           Trademarks of such Pledgor listed on Schedule I attached hereto;
 
(b)           all Goodwill associated with such Trademarks; and
 
(c)           all Proceeds of any and all of the foregoing (other than Excluded
Property).
 
SECTION 3.     Security Agreement.  The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest
 
 
 

--------------------------------------------------------------------------------

 
-2-
 
in the Trademarks made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control unless the
Administrative Agent shall otherwise determine.
 
SECTION 4.     Termination.  Upon the payment in full of the non-contingent
Secured Obligations and termination of the Security Agreement, the
Administrative Agent shall execute, acknowledge, and deliver to the Pledgors an
instrument in writing in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Trademarks under this Trademark
Security Agreement.
 
SECTION 5.     Counterparts.  This Trademark Security Agreement may be executed
in any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.
 
SECTION 6.     Governing Law.  This Trademark Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Trademark Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
 
[Signature page follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 
-3-

 
In Witness Whereof, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
 

       
Very truly yours,
[PLEDGORS]
 
         
 
By:
        Name:        Title:          



 

   
Accepted and Agreed:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
       
By:
      Name:      Title:        




 
 

--------------------------------------------------------------------------------

 
-4-

 
SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
 
Trademark Registrations:
 
 
OWNER
REGISTRATION
NUMBER
 
TRADEMARK
     

 


Trademark Applications:
 
 
 
OWNER
APPLICATION
NUMBER
 
TRADEMARK
     

 



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


Excluded Property – Notes


 
1.
Promissory Note, dated December 22, 2011, issued by Wendy’s Restaurants of
Canada Inc. in favor of the Borrower in the principal amount of Canadian Dollar
$2,746,000.

 
 
2.
Promissory Note, dated December 29, 2011, issued by Wendy’s Restaurants of
Canada Inc. in favor of Wendy’s Global Restaurants, LLC in the principal amount
of Canadian Dollar $97,254,000.

 
 
3.
Amended and Restated Promissory Note, dated December 30, 2011, issued by
Officeware B.V. (now known as Wendy’s Netherlands B.V.) in favor of  Wendy’s
Global Restaurants, LLC in the principal amount of EUR 149,666,385.

 
 
4.
Promissory Note, dated December 30, 2011, issued by Officeware B.V. (now known
as Wendy’s Netherlands B.V.) in favor of Wendy’s Global Restaurants, LLC in the
principal amount of Canadian Dollar $100,000,000.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.2
Exclusions to Perfection


No Pledgor makes any representation as to the validity, perfection or priority
of any security interest under any law other than the laws of the United States
of America with respect to any franchise agreements or license agreements which
are subject to any law other than the laws of the United States of America as it
relates to the validity, perfection or priority of any security interest.




 
 
 
 
 

--------------------------------------------------------------------------------